 
 
5,790,000 Units
 
CHINA BAK BATTERY, INC.
 
Units Consisting of
One Share of Common Stock and
a Warrant to Purchase 0.25 of a Share of Common Stock
 
PLACEMENT AGENT AGREEMENT
 
October 21, 2009
 
Cowen and Company, LLC
1221 Avenue of the Americas
New York, New York 10020
 
Dear Sirs:
 
1.           Introductory.  China BAK Battery, Inc., a Nevada corporation (the
“Company”), proposes to issue and sell to certain purchasers, pursuant to the
terms and conditions of a subscription agreement in the form of Exhibit A
attached hereto (the “Subscription Agreement”) to be entered into with such
purchasers (each a “Purchaser” and collectively, the “Purchasers”), up to an
aggregate of 5,790,000 units (the “Units”), each Unit consisting of (i) one
share of common stock, $0.001 par value (the “Common Stock”), and (ii) one
warrant (the “Warrants”) to purchase 0.25 of a share of Common Stock.  The
aggregate 5,790,000 shares of Common Stock so proposed to be sold is hereinafter
referred to as the “Stock” and the number of shares of Common Stock issuable
upon exercise of the Warrants is hereinafter referred to as the “Warrant
Stock.”  The Warrant Stock, together with the Stock and the Warrants, are
referred to herein as the “Securities.”  The Company hereby confirms that Cowen
and Company, LLC, (“Cowen” or the “Placement Agent”) acted as Placement Agent in
the sale of the Units in accordance with the terms and conditions of this
Placement Agent Agreement (this “Agreement”) and the Subscription Agreement.
 
2.           Agreement to Act as Placement Agent; Placement of Securities.  On
the basis of the representations, warranties and agreements of the Company
contained herein, and subject to all the terms and conditions of this Agreement:
 
a.           The Company hereby acknowledges that the Placement Agent acted as
its sole agent to solicit offers for the purchase of all or part of the Units
from the Company in connection with the proposed offering of the Units (the
“Offering”).  Until the Closing Date (as defined in Section 7 hereof), the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase the Stock or the Warrants otherwise than
through the Placement Agent.
 
b.           The Company hereby acknowledges that the Placement Agent, as agent
of the Company, used its best efforts to solicit offers to purchase the Units
from the Company on the terms and subject to the conditions set forth in the
Prospectus (as defined below).  The Placement Agent shall use reasonable efforts
to assist the Company in obtaining performance by each Purchaser whose offer to
purchase the Units was solicited by the Placement Agent and accepted by the
Company, but the Placement Agent shall not, except as otherwise provided in this
Agreement, be obligated to disclose the identity of any potential purchaser or
have any liability to the Company in the event any such purchase is not
consummated for any reason.  Under no circumstances will the Placement Agent be
obligated to underwrite or purchase any Units for its own account and, in
soliciting purchases of Units, the Placement Agent acted solely as the Company's
agent and not as principal.  Notwithstanding the foregoing and except as
otherwise provided in this Section 2.b, it is understood and agreed that the
Placement Agent (or its affiliates) may, solely at its discretion and without
any obligation to do so, purchase the Units as principal.
 
c.           Offers for the purchase of Units were solicited by the Placement
Agent as agent for the Company at such times and in such amounts as the
Placement Agent deemed advisable.  The Placement Agent communicated to the
Company, orally or in writing, each reasonable offer to purchase Units received
by it as agent of the Company.  The Company shall have the sole right to accept
offers to purchase the Units and may reject any such offer, in whole or in
part.  The Placement Agent has the right, in its discretion, without notice to
the Company, to reject any offer to purchase Units received by it, in whole or
in part, and any such rejection shall not be deemed a breach of this Agreement.

 
 

--------------------------------------------------------------------------------

 

d.           The Units are being sold to the Purchasers at a price of US$3.55
per Unit.  The purchases of the Units by the Purchasers shall be evidenced by
the execution of Subscription Agreements by each of the Purchasers and the
Company.
 
e.           As compensation for services rendered, on the Closing Date, the
Company shall pay to the Placement Agent by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agent, an
aggregate amount equal to 5% of the gross proceeds received by the Company from
the Sale of the Units and an aggregate amount equal to 5% of the gross proceeds
received by the Company upon exercise of the Warrants.  The fees set forth above
shall supersede any and all fees payable to Cowen pursuant to the terms of the
engagement letter between Cowen and the Company, dated October 10, 2009, as
amended (the “Engagement Letter”), except for the $10,000 retainer paid by the
Company to Cowen pursuant to the Engagement Letter.
 
f.           No Unit which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Unit shall have been delivered
to the Purchaser thereof against payment by such Purchaser.  If the Company
shall default in its obligations to deliver Units to a Purchaser whose offer it
has accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in Section 11
herein.
 
3.           Registration Statement and Prospectus. The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-151985) under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
(the “Rules and Regulations”) of the Commission thereunder, and such amendments
to such registration statement (including post effective amendments) as may have
been required to the date of this Agreement.  Such registration statement, as
amended (including any post effective amendments), has been declared effective
by the Commission.  Such registration statement, as amended (including post
effective amendments thereto), the exhibits and any schedules thereto and the
documents and information otherwise deemed to be a part thereof or included
therein by the Securities Act or otherwise pursuant to the Rules and
Regulations, is herein called the “Registration Statement.”  If the Company has
filed or files an abbreviated registration statement pursuant to Rule 462(b)
under the Securities Act (the “Rule 462 Registration Statement”), then any
reference herein to the term Registration Statement shall include such Rule 462
Registration Statement.  The Company will file with the Commission pursuant to
Rule 424 under the Securities Act a prospectus supplement relating to the Units
to the form of prospectus included in the Registration Statement.  The
prospectus filed as part of the registration statement in the form in which it
has most recently been filed with the Commission on or prior to the date of this
Agreement, is hereinafter called the “Base Prospectus” and any prospectus
subject to completion included in the Registration Statement or any preliminary
prospectus (including any preliminary prospectus supplement) relating to the
Units filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations is hereinafter called a “Preliminary Prospectus.”  The final
prospectus supplement as filed, along with the Base Prospectus, is hereinafter
called the “Final Prospectus.”
 
For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, a Preliminary
Prospectus, the Final Prospectus or any amendment or supplement to any of the
foregoing shall be deemed to include the copy filed with the Commission pursuant
to its Next-Generation EDGAR system.  All references in this Agreement to
financial statements and schedules and other information which is “described,”
“contained,” “included” or “stated” in the Registration Statement, the Rule 462
Registration Statement, the Base Prospectus, a Preliminary Prospectus or the
Final Prospectus (or other references of like import) shall be deemed to mean
and include all such financial statements, pro forma financial information and
schedules and other information which is incorporated by reference in or
otherwise deemed by the Rules and Regulations to be a part of or included in the
Registration Statement, the Rule 462 Registration Statement, the Base
Prospectus, a Preliminary Prospectus or the Final Prospectus, as the case may
be; and all references in this Agreement to amendments or supplements to the
Registration Statement, the Rule 462 Registration Statement, the Base
Prospectus, a Preliminary Prospectus or the Final Prospectus shall be deemed to
mean and include the subsequent filing of any document under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), that is deemed to be
incorporated therein by reference therein or otherwise deemed by the Rules and
Regulations to be a part thereof.

 
2

--------------------------------------------------------------------------------

 

4.           Representations and Warranties Regarding the Offering.  The Company
represents and warrants to the Placement Agent and the Purchasers, as of the
date hereof and as of the Closing Date, and agrees with the Placement Agent and
the Purchasers, that:
 
a.           At each time of effectiveness, at the date hereof and at the
Closing Date, the Registration Statement and any post-effective amendment
thereto, complied or will comply in all material respects with the requirements
of the Securities Act and the Rules and Regulations and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.  The General Disclosure Package (as defined below) as of the
Applicable Time (as defined below), at the date hereof and at the Closing Date,
and the Final Prospectus, as amended or supplemented, at the time of filing
pursuant to Rule 424(b) under the Securities Act and at the Closing Date, did
not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The representations and warranties set forth in the two
immediately preceding sentences shall not apply to statements in or omissions
from the Registration Statement or any post-effective amendment thereto or the
Final Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for use in the
preparation thereof.  The Registration Statement (including each document
incorporated by reference therein) contains all exhibits and schedules required
to be filed by the Securities Act or the Rules and Regulations.  No order
preventing or suspending the effectiveness or use of the Registration Statement
or the Final Prospectus is in effect and no proceedings for such purpose have
been instituted or are pending, or, to the knowledge of the Company, are
contemplated or threatened by the Commission.
 
b.           The documents incorporated by reference in the Registration
Statement, the General Disclosure Package and the Final Prospectus, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, were filed on a timely basis with the
Commission and none of such documents, when they were filed (or, if amendments
to such documents were filed, when such amendments were filed), contained an
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  Any further documents so filed and
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Final Prospectus, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
Prospectus contains all required information under the Securities Act with
respect to the Units and the distribution of the Units.  As used in this
Agreement, “General Disclosure Package” means the Base Prospectus, the
Prospectus most recently filed with the Commission before the time of this
Agreement (including a Preliminary Prospectus, if applicable), any subscription
agreement between the Company and the Investors, and any issuer free writing
prospectus as defined in Rule 433 of the Act (an “Issuer Free Writing
Prospectus”), if any, that the parties hereto shall hereafter expressly agree in
writing to treat as part of the General Disclosure Package.  As used in this
Agreement, “Applicable Time” means 11:00 P.M., New York time on the date of this
Agreement or such other time as agreed to by the Company and the Placement
Agent.
 
c.           The financial statements of the Company, together with the related
notes, included or incorporated by reference in the Registration Statement, the
General Disclosure Package and the Final Prospectus comply in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act and fairly present the financial condition of the Company as of the dates
indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles consistently applied throughout the periods involved; and the
supporting schedules included in the Registration Statement present fairly the
information required to be stated therein.  The financial statements, together
with the related notes, included or incorporated by reference in the General
Disclosure Package and the Final Prospectus comply in all material respects with
Regulation S-X..
 
d.           The summary and selected financial data included or incorporated by
reference in the General Disclosure Package, the Final Prospectus and the
Registration Statement fairly present the information shown therein as at their
respective dates and for the respective periods specified and are derived from
the consolidated financial statements set forth or incorporated by reference in
the Registration Statement, the General Disclosure Package, and the Final
Prospectus and other financial information. All information contained in the
Registration Statement, the General Disclosure Package and the Final Prospectus
regarding "non-GAAP financial measures" (as defined in Regulation G) complies
with Regulation G and Item 10 of Regulation S-K, to the extent applicable.

 
3

--------------------------------------------------------------------------------

 

e.           To the Company’s knowledge, PKF Accountants and Business Advisors,
which has expressed its opinion with respect to the financial statements and
schedules filed as a part of the Registration Statement and included in the
Registration Statement, the General Disclosure Package and the Final Prospectus
is an independent registered public accounting firm with respect to the Company
within the meaning of the Securities Act and the Rules and Regulations and the
rules and regulations of the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).
 
f.            The Company had a reasonable basis for, and made in good faith,
each “forward-looking statement” (within the meaning of Section 27A of the Act
or Section 21E of the Exchange Act) contained or incorporated by reference in
the Registration Statement, the General Disclosure Package or the Final
Prospectus.
 
g.           All statistical or market-related data included or incorporated by
reference in the Registration Statement, the General Disclosure Package or the
Final Prospectus are based on or derived from sources that the Company
reasonably believes to be reliable and accurate, and the Company has obtained
the written consent to the use of such data from such sources, to the extent
required.
 
h.           The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is included or approved for inclusion on the Nasdaq Global
Market. There is no action pending by the Company or, to the Company’s
knowledge, the Nasdaq Global Market to delist the Common Stock from the Nasdaq
Global Market, nor has the Company received any notification that the Nasdaq
Global Market is contemplating terminating such listing.  When issued, the
Stock, and the Warrant Stock issuable upon exercise of the Warrants, will be
listed on the Nasdaq Global Market.
 
i.            The Stock, and the Warrant Stock issuable upon exercise of the
Warrants, have been or will be qualified for sale under the securities laws of
such jurisdictions (United States and foreign) as the Placement Agent
determines, or are or will be exempt from the qualification and broker-dealer
requirements of such jurisdictions.
 
j.            Neither the Company nor any of its officers, directors or
affiliates has taken, directly or indirectly, any action that is designed to or
that has constituted or that would reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Stock or the Warrant Stock issuable upon
exercise of the Warrants.
 
k.           The Company is not and during the past three years neither the
Company nor any predecessor was: (A) a blank check company as defined in Rule
419(a)(2) of the Securities Act, (B) a shell company, other than a business
combination shell company, each as defined in Rule 405 of the Securities Act, or
(C) an issuer for an offering of penny stock as defined in Rule 3a51-1 of the
Exchange Act.
 
l.           The Company is not an “ineligible issuer,” as defined in Rule 405
of the Securities Act.  Subject to Section 8.b. below, the Company represents
and warrants that it has not prepared or had prepared on its behalf or used or
referred to any Issuer Free Writing Prospectus in connection with the
Offering.  Subject to Section 8.b. below, the Company has not distributed and
the Company will not distribute, prior to the completion of the distribution of
the Securities, any offering material in connection with the Offering other than
subscription agreements between the Company and the Investors and the Base
Prospectus, the Final Prospectus, the Registration Statement, and copies of the
documents, if any, incorporated by reference therein.
 
m.           The Company is not and, after giving effect to the offering and
sale of the Securities, will not be an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.

 
4

--------------------------------------------------------------------------------

 

n.           The Company was at the time of filing the Registration Statement,
and at the date hereof, remains eligible to use Form S-3 under the Securities
Act.  In addition, at the time of filing of the Registration Statement and at
the date hereof, the Company had or has (A) a non-affiliate public float of (1)
$150 million, or (2) $100 million and an annual trading volume of at least 3
million shares, (B) filed all the material required to be filed by the Company
pursuant to the Exchange Act for a period of at least 36 calendar months, and
(C) filed in a timely manner all reports required to be filed during the past 12
calendar months, and, in the case of (B) and (C), any portion of a month
immediately preceding such dates.  For purposes of this subsection (xi),
“non-affiliate public float” shall mean the number of shares held by
non-affiliates of the Company multiplied by the price at which the Common Stock
was last sold before the filing of the Registration Statement or the applicable
Closing Date, as applicable, and “annual trading volume” shall mean the volume
of Company stock traded in any continuous 12 month period ended within 60 days
prior to the filing of the Registration Statement or each Closing Date, as
applicable.
 
Any certificate signed by any officer of the Company and delivered to the
Placement Agent or to the Placement Agent’s counsel shall be deemed a
representation and warranty by the Company to the Placement Agent as to the
matters covered thereby.
 
5.           Representations and Warranties Regarding the Company.  The Company
represents and warrants to the Placement Agent and the Purchasers, as of the
date hereof and as of the Closing Date, and agrees with the Placement Agent and
the Purchasers, that:
 
a.           The Company and each of its subsidiaries has been duly organized
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
General Disclosure Package and the Final Prospectus, and is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it owns or leases real property or in which the conduct of its business makes
such qualification necessary and in which the failure to so qualify would have
or is reasonably likely to result in a material adverse effect upon the
business, prospects, properties, operations, condition (financial or otherwise)
or results of operations of the Company and its subsidiaries, taken as a whole,
or in its ability to perform its obligations under this Agreement, the General
Disclosure Package or the Final Prospectus (“Material Adverse Effect”).
 
b.           The Company has the power and authority to enter into this
Agreement and each of the Subscription Agreements and to authorize, issue and
sell the Securities as contemplated by this Agreement.  This Agreement and each
of the Subscription Agreements has been duly authorized, executed and delivered
by the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.
 
c.           The execution, delivery and performance of this Agreement and each
of the Subscription Agreements and the consummation of the transactions herein
and therein contemplated will not (A) result in a breach or violation of any of
the terms and provisions of, or constitute a default under, any law, rule or
regulation to which the Company or any subsidiary is subject, or by which any
property or asset of the Company or any subsidiary is bound or affected, (B)
conflict with, result in any violation or breach of, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any right of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
lease, credit facility, debt, note, bond, mortgage, indenture or other
instrument (the “Contracts”) or obligation or other understanding to which the
Company or any subsidiary is a party of by which any property or asset of the
Company or any subsidiary is bound or affected, except to the extent that such
conflict, default, termination, amendment, acceleration or cancellation right is
not reasonably likely to result in a Material Adverse Effect, or (C) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, the Company’s charter or by-laws.
 
d.           Neither the Company nor any of its subsidiaries is in violation,
breach or default under its certificate of incorporation, by-laws or other
equivalent organizational or governing documents, except where the violation,
breach or default in the case of a subsidiary of the Company would not result in
a Material Adverse Effect.

 
5

--------------------------------------------------------------------------------

 

e.           All of the issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all applicable securities
laws, and conform to the description thereof in the Registration Statement, the
General Disclosure Package and the Final Prospectus.  Except as provided for by
this Agreement and for the issuances of options or restricted stock in the
ordinary course of business, since the respective dates as of which information
is provided in the Registration Statement, the General Disclosure Package or the
Final Prospectus, the Company has not entered into or granted any convertible or
exchangeable securities, options, warrants, agreements, contracts or other
rights in existence to purchase or acquire from the Company any shares of the
capital stock of the Company.  The Stock, when issued, will be duly authorized
and validly issued, fully paid and nonassessable, will be issued in compliance
with all applicable securities laws, and will be free of preemptive,
registration or similar rights.  The Warrant Stock issuable upon exercise of the
Warrants are duly authorized and, when issued by the Company upon exercise of
the Warrants in accordance with the terms and conditions of the Warrants, will
be validly issued, fully paid and nonassessable, and will have been issued in
compliance with all applicable securities laws, and will conform to the
description thereof in the Registration Statement, the General Disclosure
Package and the Final Prospectus.  None of the outstanding shares of Common
stock was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the
Company.  There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those described above or accurately described in the Registration
Statement, the General Disclosure Package and the Final Prospectus.  The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights, as described in the Registration
Statement, General Disclosure Package and the Final Prospectus, accurately and
fairly present the information required to be shown with respect to such plans,
arrangements, options and rights.
 
f.            All the outstanding shares of capital stock (if any) of each
subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and, except to the extent set forth in the General
Disclosure Package and the Final Prospectus, are owned by the Company directly
or indirectly through one or more wholly-owned subsidiaries, free and clear of
any claim, lien, encumbrance, security interest, restriction upon voting or
transfer or any other claim of any third party.
 
g.           Except for the registration of the Securities under the Securities
Act, Exchange Act and applicable state securities laws, the Financial Industry
Regulatory Authority, Inc. and the Nasdaq Global Market in connection with the
purchase of the Units by the Purchasers and the listing of the Stock and Warrant
Stock on the Nasdaq Global Market, no consent, approval, authorization or order
of, or filing, qualification or registration (each an “Authorization") with, any
court, governmental or non-governmental agency or body, foreign or domestic,
which has not been made, obtained or taken and is not in full force and effect,
is required for the execution, delivery and performance of this Agreement or the
Subscription Agreements by the Company, the offer or sale of the Units or the
consummation of the transactions contemplated hereby or thereby; and no event
has occurred that allows or results in, or after notice or lapse of time or both
would allow or result in, revocation, suspension, termination or invalidation of
any such authorization or any other impairment of the rights of the holder or
maker of any such authorization. All corporate approvals (including those of
stockholders) necessary for the Company to consummate the transactions
contemplated by this Agreement and the Subscription Agreements have been
obtained and are in effect.
 
h.           Each of the Company and its subsidiaries has filed all returns (as
hereinafter defined) required to be filed with taxing authorities prior to the
date hereof or has duly obtained extensions of time for the filing
thereof.  Each of the Company and its subsidiaries has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company or such respective
subsidiary.  The provisions for taxes payable, if any, shown on the financial
statements filed with or as part of the Registration Statement are sufficient
for all accrued and unpaid taxes, whether or not disputed, and for all periods
to and including the dates of such consolidated financial statements.  No issues
have been raised (and are currently pending) by any taxing authority in
connection with any of the returns or taxes asserted as due from the Company or
its subsidiaries, and no waivers of statutes of limitation with respect to the
returns or collection of taxes have been given by or requested from the Company
or its subsidiaries.  The term “taxes” mean all federal, state, local, foreign,
and other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments, or charges
of any kind whatever, together with any interest and any penalties, additions to
tax, or additional amounts with respect thereto.  The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

 
6

--------------------------------------------------------------------------------

 

i.           Since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package or the Final Prospectus,
(a) neither the Company nor any of its subsidiaries has incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (b) the Company has
not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock; (c) there has not been any change in the capital
stock of the Company or any of its subsidiaries (other than a change in the
number of outstanding shares of Common Stock due to the issuance of shares upon
the exercise of outstanding options or warrants or the issuance of restricted
stock awards or restricted stock units under the Company’s existing stock awards
plan, or any new grants thereof in the ordinary course of business), (d) there
has not been any material change in the Company’s long-term or short-term debt,
and (e) there has not been the occurrence of any Material Adverse Effect.
 
j.           There is not pending or, to the knowledge of the Company,
threatened, any action, suit or proceeding to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company is the
subject before or by any court or governmental agency, authority or body, or any
arbitrator or mediator, which is reasonably likely to result in a Material
Adverse Effect.
 
k.           The Company and each of its subsidiaries holds, and is in
compliance with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders (“Permits”) of any governmental or
self-regulatory agency, authority or body required for the conduct of its
business, and all such Permits are in full force and effect, in each case except
where the failure to hold, or comply with, any of them is not reasonably likely
to result in a Material Adverse Effect.
 
l.           The Company and its subsidiaries have good and marketable title to
all property (whether real or personal) described in the Registration Statement,
the General Disclosure Package and the Final Prospectus as being owned by them
that are material to the business of the Company, in each case free and clear of
all liens, claims, security interests, other encumbrances or defects, except
those that are not reasonably likely to result in a Material Adverse
Effect.  The property held under lease by the Company and its subsidiaries is
held by them under valid, subsisting and enforceable leases with only such
exceptions with respect to any particular lease as do not interfere in any
material respect with the conduct of the business of the Company and its
subsidiaries.
 
m.           The Company and each of its subsidiaries owns or possesses or has
valid right to use all patents, patent applications, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, the General
Disclosure Package and the Final Prospectus.  To the knowledge of the Company,
no action or use by the Company or any of its subsidiaries will involve or give
rise to any infringement of, or license or similar fees for, any Intellectual
Property of others, except where such action, use, license or fee is not
reasonably likely to result in a Material Adverse Effect.  Neither the Company
nor any of its subsidiaries has received any notice alleging any such
infringement or fee.
 
n.           The Company and each of its Subsidiaries has complied with, is not
in violation of, and has not received any notice of violation relating to any
law, rule or regulation relating to the conduct of its business, or the
ownership or operation of its property and assets, including, without
limitation, (A) the Currency and Foreign Transactions Reporting Act of 1970, as
amended, or any money laundering laws, rules or regulations, (B) any laws, rules
or regulations related to health, safety or the environment, including those
relating to the regulation of hazardous substances, (C) the Foreign Corrupt
Practices Act of 1977 and the rules and regulations thereunder, and (D) the
Employment Retirement Income Security Act of 1974 and the rules and regulations
thereunder.
 
o.           Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, employee, representative, agent
or affiliate of the Company or any of its subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Units contemplated hereby, or
lend, contribute or otherwise make available such proceeds to any person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 
7

--------------------------------------------------------------------------------

 

p.           The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.
 
q.           No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.
 
r.           Neither the Company, its subsidiaries nor, to its knowledge, any
other party is in violation, breach or default of any Contract that is
reasonably likely to result in a Material Adverse Effect.
 
s.           No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.
 
t.           Other than as contemplated by this Agreement, the Company has not
incurred any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.
 
u.           The Company and each of its subsidiaries have made and keep books,
records and accounts, which, in reasonable detail, accurately and fairly reflect
the transactions and dispositions of the assets of the Company and its
subsidiaries in all material respects.
 
v.           The Company maintains disclosure controls and procedures (as such
is defined in Rule 13a-15 of the Exchange Act Rules) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that information required to be disclosed by the Company
and its subsidiaries is accumulated and communicated to the Company's
management, including the Company's principal executive officer and principal
financial officer by others within those entities, such disclosure controls and
procedures are effective.
 
w.           No person or entity has the right to require registration of shares
of Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement or
otherwise, except for persons and entities who have expressly waived such right
in writing or who have been given timely and proper written notice and have
failed to exercise such right within the time or times required under the terms
and conditions of such right. Except as described in the General Disclosure
Package, there are no persons with registration rights or similar rights to have
any securities registered by the Company or any of its subsidiaries under the
Securities Act.
 
x.           The Company is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder or implementing the provisions thereof (the
"Sarbanes-Oxley Act") that are then in effect and is actively taking steps to
ensure that it will be in compliance in all material respects with other
applicable provisions of the Sarbanes-Oxley Act not currently in effect upon it
and at all times after the effectiveness of such provisions.
 
y.           The Company is in compliance in all material respects with all
applicable corporate governance requirements set forth in the rules of the
Nasdaq Global Market.
 
z.           No approval of the shareholders of the Company is required for the
Company to issue and deliver the Units to the Purchasers.
 
6.           Representations and Warranties of the Company Regarding the
PRC.  The Company represents and warrants to the Placement Agent and the
Purchasers, as of the date hereof and as of the Closing Date, and agrees with
the Placement Agent and the Purchasers, that:
 
a.           The Company conducts substantially all of its operations and
generates substantially all of its revenue through (i) Shenzhen BAK Battery Co.,
Ltd, a wholly owned foreign-owned enterprise formed under the laws of the
People’s Republic of China (the “PRC”)(“Shenzhen BAK”), and (ii) BAK Electronics
(Shenzhen Co., Ltd., a wholly owned foreign-owned enterprise formed under the
laws of the PRC (“BAK Electronics” and, together with Shenzhen BAK, the “PRC
Entities”).

 
8

--------------------------------------------------------------------------------

 

b.           Each of the PRC Entities has been duly established, is validly
existing as a company in good standing under the laws of the PRC, has the
corporate power and authority to own, lease and operate its property and to
conduct its business as described in the Registration Statement, the General
Disclosure Package and the Final Prospectus, and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, singly or in the aggregate, have a Material Adverse
Effect.  Each PRC Entity has applied for and obtained all requisite business
licenses, clearance and permits required under PRC law as necessary for the
conduct of its businesses,  and each PRC Entity has complied in all material
respects with all PRC Laws in connection with foreign exchange, including
without limitation, carrying out all relevant filings, registrations and
applications for relevant permits with the State Administration of Foreign
Exchange and any other relevant authorities, and all such permits are validly
subsisting in each case, except where the failure to hold, or comply with, any
of them is not reasonably likely to result in a Material Adverse Effect.  The
registered capital of each PRC Entity has been fully paid up in accordance with
the schedule of payment stipulated in its respective articles of association,
approval document, certificate of approval and legal person business license
(hereinafter referred to as the “Establishment Documents”) and in compliance
with PRC laws and regulations, and there is no outstanding capital contribution
commitment for any PRC Entity.  The Establishment Documents of the PRC Entities
have been duly approved in accordance with the laws of the PRC and are valid and
enforceable.  The business scope specified in the Establishment Documents of
each PRC Entity complies with the requirements of all relevant PRC laws and
regulations.  The outstanding equity interests of each PRC Entity is owned of
record by the respective entities or individuals identified as the registered
holders thereof in the Registration Statement, the General Disclosure Package
and the Final Prospectus.
 
c.           No PRC Entity is currently prohibited, directly or indirectly, from
paying any dividends to the Company (or the Company’s subsidiary that holds the
outstanding equity interest of such PRC Entity) other than prohibitions as may
exist under applicable laws and regulations of the PRC.  No PRC Entity is
prohibited, directly or indirectly, from making any other distribution on such
PRC Entity’s equity capital, from repaying to the Company any loans or advances
to such PRC Entity from the Company or any of the Company’s subsidiaries other
than prohibitions as may exist under applicable laws and regulations of the PRC.
 
d.           None of the PRC Entities nor any of their properties, assets or
revenues are entitled to any right of immunity on the grounds of sovereignty
from any legal action, suit or proceeding, from set-off or counterclaim, from
the jurisdiction of any court, from services of process, from attachment prior
to or in aid of execution of judgment, or from any other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment.
 
e.           It is not necessary that this Agreement, the Registration
Statement, the General Disclosure Package, the Final Prospectus or any other
document be filed or recorded with any governmental agency, court or other
authority in the PRC.
 
f.            No transaction, stamp, capital or other issuance, registration,
transaction, transfer or withholding taxes or duties are payable in the PRC by
or on behalf of the Placement Agent to any PRC taxing authority in connection
with (i) the issuance, sale and delivery of the Securities by the Company and
the delivery of the Stock and Warrant Stock issuable upon exercise of the
Warrants or (ii) the execution and delivery of this Agreement.
 
g.           The Company has taken all necessary steps to comply with, and all
reasonable steps to ensure compliance by all of the Company’s direct or indirect
principal shareholders and principal option holders who are PRC residents with,
any applicable rules and regulations of the State Administration of Foreign
Exchange of the PRC (the “SAFE Rules and Regulations”), including, without
limitation, requiring each principal shareholder and principal option holder
that is, or is directly or indirectly owned or controlled by, a PRC resident to
complete any registration and other procedures required under applicable SAFE
Rules and Regulations.

 
9

--------------------------------------------------------------------------------

 

h.           The Company is aware of, and has been advised as to, the content of
the Rules on Mergers and Acquisitions of Domestic Enterprises by Foreign
Investors jointly promulgated on August 8, 2006 by the PRC Ministry of Commerce,
the State Assets Supervision and Administration Commission, the State
Administration of Taxation, the State Administration of Industry and Commerce,
the China Securities Regulatory Commission (“CSRC”) and the State Administration
of Foreign Exchange of the PRC (the “M&A Rules”), in particular the relevant
provisions thereof that purport to require offshore special purpose vehicles
controlled directly or indirectly by PRC-incorporated companies or PRC residents
and established for the purpose of obtaining a stock exchange listing outside of
the PRC to obtain the approval of the CSRC prior to the listing and trading of
their securities on any stock exchange located outside of the PRC.  The Company
has received legal advice specifically with respect to the M&A Rules from its
PRC counsel and the Company understands such legal advice.
 
i.            The issuance and sale of the Securities, the listing and trading
of the Stock and the Warrant Stock issuable upon exercise of the Warrants on the
Nasdaq Global Market and the consummation of the transactions contemplated by
this Agreement, the Registration Statement, the General Disclosure Package and
the Final Prospectus are not and will not be, as of the date hereof and on the
Closing Date, affected by the M&A Rules or any official clarifications,
guidance, interpretations or implementation rules in connection with or related
to the M&A Rules, including the guidance and notices issued by the CSRC on
September 8 and September 21, 2006 (together with the M&A Rules, the “M&A Rules
and Related Clarifications”).
 
j.            The Company has taken all commercially reasonable steps to ensure
compliance by each of its principal shareholders, option holders, directors,
officers and employees that is, or is directly or indirectly owned or controlled
by, a PRC resident or citizen with any applicable rules and regulations of the
relevant PRC government agencies (including but not limited to the PRC Ministry
of Commerce, the PRC National Development and Reform Commission and the State
Administration of Foreign Exchange) relating to overseas investment by PRC
residents and citizens (the “PRC Overseas Investment and Listing Regulations”),
including, requesting each principal shareholder, option holder, director,
officer, employee and participant that is, or is directly or indirectly owned or
controlled by, a PRC resident or citizen to complete any registration and other
procedures required under applicable PRC Overseas Investment and Listing
Regulations.
 
k.           As of the date hereof, the M&A Rules and Related Clarifications do
not require the Company to obtain the approval of the CSRC prior to the issuance
and sale of the Securities, the listing and trading of the Stock and the Warrant
Stock issuable upon exercise of the Warrants on the Nasdaq Global Market, or the
consummation of the transactions contemplated by this Agreement, the
Registration Statement, the General Disclosure Package or the Final Prospectus.
 
l.            Each of the PRC Entities is in compliance with all requirements
under all applicable PRC laws and regulations to qualify for their exemptions
from enterprise income tax or other income tax benefits (the “Tax Benefits”) as
described in the Registration Statement, the General Disclosure Package and the
Final Prospectus, and the actual operations and business activities of each such
PRC Entity are sufficient to meet the qualifications for the Tax Benefits.  No
submissions made to any PRC government authority in connection with obtaining
the Tax Benefits contained any misstatement or omission that would have affected
the granting of the Tax Benefits.  No PRC Entity has received notice of any
deficiency in its respective applications for the Tax Benefits, and the Company
is not aware of any reason why any such PRC Entity might not qualify for, or be
in compliance with the requirements for, the Tax Benefits.
 
m.           All local and national PRC governmental tax holidays, exemptions,
waivers, financial subsidies, and other local and national PRC tax relief,
concessions and preferential treatment enjoyed by any PRC Entity as described in
the Registration Statement, the Time of Disclosure Package and the Final
Prospectus are valid, binding and enforceable.
 
7.           The Closing.  The time and date of closing and delivery of the
documents required to be delivered to the Placement Agent pursuant to Sections 8
and 10 hereunder shall be at 5:00 P.M., New York time, on October 27, 2009 (the
“Closing Date”), or at such other time on such date as agreed by the parties, at
the office of Cowen and Company, LLC, 1221 Avenue of the Americas, New York, New
York 10020

 
10

--------------------------------------------------------------------------------

 

8.           Further Agreements Of The Company  The Company agrees with the
Placement Agent and the Purchasers:
 
a.           to prepare the Rule 462(b) Registration Statement, if necessary, in
a form approved by the Placement Agent and file such Rule 462(b) Registration
Statement with the Commission by 10:00 P.M., New York time, on the date hereof,
and the Company shall at the time of filing either pay to the Commission the
filing fee for the Rule 462(b) Registration Statement or give irrevocable
instructions for the payment of such fee pursuant to Rule 111(b) under the Rules
and Regulations; to prepare the Final Prospectus in a form approved by the
Placement Agent containing information previously omitted at the time of
effectiveness of the Registration Statement in reliance on Rules 430A, 430B or
430C of the Rules and Regulations and to file such Final Prospectus pursuant to
Rule 424(b) of the Rules and Regulations not later than the second business
(2nd) day following the execution and delivery of this Agreement or, if
applicable, such earlier time as may be required by Rule 430A of the Rules and
Regulations; to notify the Placement Agent immediately of the Company’s
intention to file or prepare any supplement or amendment to the Registration
Statement or to the Final Prospectus and to make no amendment or supplement to
the Registration Statement, the General Disclosure Package or to the Final
Prospectus to which the Placement Agent shall reasonably object by notice to the
Company after a reasonable period to review; to advise the Placement Agent,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the General Disclosure Package or the Final Prospectus or any amended Prospectus
has been filed and to furnish the Placement Agent with copies thereof; to file
promptly all material required to be filed by the Company with the Commission
pursuant to Rules 433(d) or 163(b)(2) of the Rules and Regulations, as the case
may be; to file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Final Prospectus and for so long as the delivery of a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) of the Rules and Regulations) is
required in connection with the offering or sale of the Units; to advise the
Placement Agent, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free Writing Prospectus, the Base
Prospectus or the Final Prospectus, of the suspension of the qualification of
the Securities for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement, the
General Disclosure Package or the Final Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus, the Base Prospectus or the Final Prospectus or suspending
any such qualification, promptly to use its best efforts to obtain the
withdrawal of such order.
 
b.           The Company represents and agrees that, unless it obtains the prior
consent of the Placement Agent, it has not made and will not, hereof, make any
offer relating to the Units that would constitute a “free writing prospectus” as
defined in Rule 405 of the Rules and Regulations unless the prior written
consent of the Placement Agent has been received (each, a “Permitted Free
Writing Prospectus”).  The Company represents that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus, comply with the requirements of Rules 164 and 433 of the
Rules and Regulations applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and will not take any action that would result in
the Placement Agent or the Company being required to file with the Commission
pursuant to Rule 433(d) of the Rules and Regulations a free writing prospectus
prepared by or on behalf of the Placement Agent that the Placement Agent
otherwise would not have been required to file thereunder.
 
c.           If at any time prior to the expiration of nine (9) months after the
date of the Final Prospectus, when a prospectus relating to the Units is
required to be delivered (or in lieu thereof, the notice referred to in Rule
173(a) of the Rules and Regulations) any event occurs or condition exists as a
result of which the Final Prospectus as then amended or supplemented would
include any untrue statement of a material fact, or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made when the Prospectus is delivered (or in lieu thereof,
the notice referred to in Rule 173(a) of the Rules and Regulations), not
misleading, or if it is necessary at any time to amend or supplement any
Registration Statement or the Final Prospectus or to file under the Exchange Act
any document incorporated by reference in the Final Prospectus to comply with
the Securities Act or the Exchange Act, that the Company will promptly notify
the Placement Agent thereof and upon their request will prepare an appropriate
amendment or supplement or upon their request make an appropriate filing
pursuant to Section 13 or 14 of the Exchange Act in form and substance
satisfactory to the Placement Agent which will correct such statement or
omission or effect such compliance and will use its best efforts to have any
amendment to any Registration Statement declared effective as soon as
possible.  The Company will furnish without charge to the Placement Agent and to
any dealer in securities as many copies as the Placement Agent may from time to
time reasonably request of such amendment or supplement.  In case the Placement
Agent is required to deliver a prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) of the Rules and Regulations) relating to the Units
nine (9) months or more after the date of the Final Prospectus, the Company upon
the request of the Placement Agent will prepare promptly an amended or
supplemented prospectus as may be necessary to permit compliance with the
requirements of Section 10(a)(3) of the Securities Act and deliver to the
Placement Agent as many copies as the Placement Agent may request of such
amended or supplemented prospectus complying with Section 10(a)(3) of the
Securities Act.

 
11

--------------------------------------------------------------------------------

 

d.           If the General Disclosure Package is being used to solicit offers
to buy the Units at a time when the Final Prospectus is not yet available to
prospective purchasers and any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of the Placement Agent, it
becomes necessary to amend or supplement the General Disclosure Package in order
to make the statements therein, in the light of the circumstances then
prevailing, not misleading, or to make the statements therein not conflict with
the information contained or incorporated by reference in the Registration
Statement then on file and not superseded or modified, or if it is necessary at
any time to amend or supplement the General Disclosure Package to comply with
any law, the Company promptly will either (i) prepare, file with the Commission
(if required) and furnish to the Placement Agent and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances then prevailing, be misleading or conflict with the
Registration Statement then on file, or so that the General Disclosure Package
will comply with law.
 
e.           If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or will conflict with the
information contained in the Registration Statement, the General Disclosure
Package or the Final Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof and
not superseded or modified or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances prevailing at the subsequent time, not misleading,
the Company has promptly notified or will promptly notify the Placement Agent so
that any use of the Issuer Free Writing Prospectus may cease until it is amended
or supplemented and has promptly amended or will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.
 
f.           To deliver promptly to the Placement Agent such number of the
following documents as the Placement Agent shall reasonably request:  (i)
conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) each Preliminary Prospectus,
if any, (iii) any Issuer Free Writing Prospectus, (iv) the Final Prospectus (the
delivery of the documents referred to in clauses (i), (ii), (iii) and (iv) of
this paragraph f to be made not later than 10:00 A.M., New York time, on the
business day following the execution and delivery of this Agreement), (v)
conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure Package or
the Final Prospectus (the delivery of the documents referred to in clauses (v)
and (vi) of this paragraph f to be made not later than 10:00 A.M., New York City
time, on the business day following the date of such amendment or supplement)
and (vii) any document incorporated by reference in the General Disclosure
Package or the Final Prospectus (excluding exhibits thereto) (the delivery of
the documents referred to in clause (vii) of this paragraph f to be made not
later than 10:00 A.M., New York City time, on the business day following the
date of such document)].
 
g.           To make generally available to its shareholders as soon as
practicable, but in any event not later than sixteen (16) months after the
effective date of each Registration Statement (as defined in Rule 158(c) of the
Rules and Regulations), an earnings statement of the Company and its
subsidiaries (which need not be audited) complying with Section 11(a) of the
Securities Act and the Rules and Regulations (including, at the option of the
Company, Rule 158).
 
h.           To take promptly from time to time such actions as the Placement
Agent may reasonably request to qualify the Securities for offering and sale
under the securities or Blue Sky laws of such jurisdictions (domestic or
foreign) as the Placement Agent may designate and to continue such
qualifications in effect, and to comply with such laws, for so long as required
to permit the offer and sale of Securities in such jurisdictions; provided that
the Company and its subsidiaries shall not be obligated to qualify as foreign
corporations in any jurisdiction in which they are not so qualified or to file a
general consent to service of process in any jurisdiction.

 
12

--------------------------------------------------------------------------------

 

i.            Upon request, during the period of five (5) years from the date
hereof, to deliver to the Placement Agent, (i) as soon as they are available,
copies of all reports or other communications furnished to shareholders, and
(ii) as soon as they are available, copies of any reports and financial
statements furnished or filed with the Commission or any national securities
exchange on which the Stock is listed.  However, so long as the Company is
subject to the reporting requirements of either Section 13 or Section 15(d) of
the Exchange Act and is timely filing reports with the Commission on its
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”), it is not
required to furnish such reports or statements to the Placement Agent.
 
j.            That the Company will not, for a period of sixty (60) days from
the date of this Agreement, (the “Lock-Up Period”) without the prior written
consent of the Placement Agent, directly or indirectly offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, other than the Company’s sale of the Units hereunder and the
issuance of restricted Common Stock or options to acquire Common Stock pursuant
to the Company’s employee benefit plans, qualified stock option plans or other
employee compensation plans as such plans are in existence on the date hereof
and described in the Final Prospectus and the issuance of Common Stock pursuant
to the valid exercises of options, warrants or rights outstanding on the date
hereof.  The Company will cause Xiangqian Li, the Company’s Chief Executive
Officer and a shareholder, to furnish to the Placement Agent, on or prior to the
date of this Agreement, a letter, substantially in the form of Exhibit B hereto,
pursuant to which each such person shall agree, among other things, not to
directly or indirectly offer, sell, assign, transfer, pledge, contract to sell,
or otherwise dispose of, or announce the intention to otherwise dispose of, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, not to engage in any swap, hedge or similar
agreement or arrangement that transfers, in whole or in part, directly or
indirectly, the economic risk of ownership of Common Stock or any such
securities and not to engage in any short selling of any Common Stock or any
such securities, during the Lock-Up Period, without the prior written consent of
the Placement Agent.  The Company also agrees that during such period, other
than for the sale of the Units hereunder, the Company will not file any
registration statement, preliminary prospectus or prospectus, or any amendment
or supplement thereto, under the Securities Act for any such transaction or
which registers, or offers for sale, Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock, except for a registration
statement on Form S-8 relating to employee benefit plans.
 
k.           To supply the Placement Agent with copies of all correspondence to
and from, and all documents issued to and by, the Commission in connection with
the registration of the Securities under the Securities Act or any of the
Registration Statement, any Preliminary Prospectus or the Final Prospectus, or
any amendment or supplement thereto or document incorporated by reference
therein.
 
l.            Prior to the Closing Date, to furnish to the Placement Agent, as
soon as they have been prepared, copies of any unaudited interim consolidated
financial statements of the Company for any periods subsequent to the periods
covered by the financial statements appearing in the Registration Statements and
the Final Prospectus.
 
m.           Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law.
 
n.           Until the Placement Agent shall notify the Company of the
completion of the Offering, the Company will not, and will cause its affiliated
purchasers (as defined in Regulation M under the Exchange Act) not to, either
alone or with one or more other persons, bid for or purchase, for any account in
which it or any of its affiliated purchasers has a beneficial interest, any
Common Stock, or attempt to induce any person to purchase any Common Stock; and
not to, and to cause its affiliated purchasers not to, make bids or purchase for
the purpose of creating actual, or apparent, active trading in or of raising the
price of the Common Stock.

 
13

--------------------------------------------------------------------------------

 

o.           Not to take any action prior to the Closing Date which would
require the Final Prospectus to be amended or supplemented.
 
p.           To at all times comply with all applicable provisions of the
Sarbanes-Oxley Act in effect from time to time.
 
q.           To maintain, at its expense, a registrar and transfer agent for the
Common Stock.
 
r.            To apply the net proceeds from the sale of the Units as set forth
in the Registration Statement, the General Disclosure Package and the Final
Prospectus under the heading “Use of Proceeds.”
 
s.           To use its best efforts to list, subject to notice of issuance, and
to maintain the listing of the Stock and Warrant Stock on the Nasdaq Global
Market.
 
t.           To use its best efforts to do and perform all things required to be
done or performed under this Agreement by the Company prior to the Closing Date
and to satisfy all conditions precedent to the delivery of the Units.
 
9.           Payment of Expenses.  The Company agrees to pay, or reimburse if
paid by the Placement Agent, whether or not the transactions contemplated hereby
are consummated or this Agreement is terminated:  (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Units to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the registration of the Securities under the Securities Act; (c) the costs
incident to the preparation, printing and distribution of the Registration
Statement, the Base Prospectus, any Preliminary Prospectus, any Issuer Free
Writing Prospectus, the General Disclosure Package, the Final Prospectus, any
amendments, supplements and exhibits thereto or any document incorporated by
reference therein and the costs of printing, reproducing and distributing this
Agreement, the Subscription Agreements and any closing documents by mail, telex
or other means of communications; (d) any applicable listing or other fees; (e)
the fees and expenses (including related fees and expenses of counsel to the
Placement Agent) of qualifying the Securities under the securities laws of the
several jurisdictions as provided in Section 8.h and of preparing, printing and
distributing wrappers, Blue Sky Memoranda and Legal Investment Surveys; (f) the
cost of preparing and printing stock certificates; (g) all fees and expenses of
the registrar and transfer agent of the Stock; (h) the fees, disbursements and
expenses of counsel to the Placement Agent (i) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Units, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the officers of the Company and such consultants,
including the cost of any aircraft chartered in connection with the road show,
and (j) all other costs and expenses incident to the offering of the Units or
the performance of the obligations of the Company under this Agreement
(including, without limitation, the fees and expenses of the Company’s counsel
and the Company’s independent accountants.
 
10.         Conditions to the obligations of the Placement Agent and the
Purchasers, and the Sale of the Units.  The respective obligations of the
Placement Agent hereunder and the Purchasers under the Subscription Agreements
are subject to the accuracy, when made and as of the Closing Date, of the
representations and warranties of the Company contained herein, to the accuracy
of the statements of the Company made in any certificates pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:
 
a.           The Registration Statement is effective under the Securities Act,
and no stop order suspending the effectiveness of any Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, the Final Prospectus or any Permitted Free Writing
Prospectus or any part thereof shall have been issued and no proceedings for
that purpose or pursuant to Section 8A under the Securities Act shall have been
initiated or threatened by the Commission, and all requests for additional
information on the part of the Commission (to be included or incorporated by
reference in the Registration Statement or the Final Prospectus or otherwise)
shall have been complied with to the reasonable satisfaction of the Placement
Agent; and the Rule 462(b) Registration Statement, if any, each Issuer Free
Writing Prospectus (except for a “road show”) and the Final Prospectus shall
have been filed with, the Commission within the applicable time period
prescribed for such filing by, and in compliance with, the Rules and
Regulations, and the Rule 462(b) Registration Statement, if any, shall have
become effective immediately upon its filing with the Commission; and, if
applicable, FINRA shall have raised no objection to the fairness and
reasonableness of the terms of this Agreement or the transactions contemplated
hereby.

 
14

--------------------------------------------------------------------------------

 

b.           The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Final Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances in
which they were made, not misleading.
 
c.           All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Units, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus and the Final Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
 
d.           Pillsbury Winthrop Pittman Shaw LLP shall have furnished to the
Placement Agent such counsel’s written opinion and negative assurance letter, as
counsel to the Company, addressed to the Placement Agent and dated the Closing
Date, in form and substance reasonably satisfactory to the Placement Agent.
 
e.           Holland & Hart LLP shall have furnished to the Placement Agent such
counsel’s written opinion, as Nevada counsel to the Company, addressed to the
Placement Agent and dated the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent.
 
f.           Grandall Legal Group shall have furnished to the Placement Agent
such counsel’s written opinion, as PRC counsel to the Company, addressed to the
Placement Agent and dated the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent.
 
g.           The Placement Agent shall have received from DLA Piper LLP (US),
counsel for the Placement Agent, such opinion or opinions, dated the Closing
Date, with respect to such matters as the Placement Agent may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for enabling them to pass upon such matters.
 
h.           At the time of the execution of this Agreement, the Placement Agent
shall have received from PKF Accountants and Business Advisors a letter,
addressed to the Placement Agent, executed and dated such date, in form and
substance satisfactory to the Placement Agent (i) confirming that they are an
independent registered accounting firm with respect to the Company and its
subsidiaries within the meaning of the Securities Act and the Rules and
Regulations and PCAOB and (ii) stating the conclusions and findings of such
firm, of the type ordinarily included in accountants’ “comfort letters” to
underwriters, with respect to the financial statements and certain financial
information contained or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Final Prospectus.
 
i.           On the effective date of any post-effective amendment to the
Registration Statement and on the Closing Date, the Placement Agent shall have
received a letter (the “bring-down letter”) from PKF Accountants and Business
Advisors addressed to the Placement Agent and dated the Closing Date confirming,
as of the date of the bring-down letter (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the General Disclosure Package and the Final
Prospectus, as the case may be, as of a date not more than three (3) business
days prior to the date of the bring-down letter), the conclusions and findings
of such firm, of the type ordinarily included in accountants’ “comfort letters”
to underwriters, with respect to the financial information and other matters
covered by its letter delivered to the Placement Agent concurrently with the
execution of this Agreement pursuant to Section 10.h.
 
 
15

--------------------------------------------------------------------------------

 
 
j.           The Company shall have furnished to the Placement Agent and the
Purchasers a certificate, dated the Closing Date, of its Chairman of the Board
or President and its Chief Financial Officer stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Final Prospectus and, in their
opinion, the Registration Statement and each amendment thereto, as of the date
of this Agreement and as of the Closing Date did not include any untrue
statement of a material fact and did not omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the General Disclosure Package, as of the Closing Date, any Permitted Free
Writing Prospectus as of its date and as of the Closing Date, the Final
Prospectus and each amendment or supplement thereto, as of the respective date
thereof and as of the Closing Date, did not include any untrue statement of a
material fact and did not omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, (ii) since the effective date of the Registration
Statement, no event has occurred which should have been set forth in a
supplement or amendment to the Registration Statement, the General Disclosure
Package or the Final Prospectus, that was not so set forth, (iii) to their
Knowledge, as of the Closing Date, the representations and warranties of the
Company in this Agreement are true and correct and the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and (iv) there has not
been, subsequent to the date of the most recent audited financial statements
included or incorporated by reference in the General Disclosure Package, any
material adverse change in the financial position or results of operations of
the Company and its subsidiaries, or any change or development that, singularly
or in the aggregate, would involve a material adverse change or a prospective
material adverse change, in or affecting the condition (financial or otherwise),
results of operations, business, assets or prospects of the Company and its
subsidiaries taken as a whole, except as set forth in the Final Prospectus.
 
k.           Since the date of the latest audited financial statements included
in the General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and (ii)
there shall not have been any change in the capital stock or long-term debt of
the Company or any of its subsidiaries, or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, otherwise than as set forth in the General
Disclosure Package, the effect of which, in any such case described in clause
(i) or (ii) of this paragraph k, is, in the judgment of the Placement Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Units on the terms and in the manner contemplated in
the General Disclosure Package.
 
l.           No action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of the
Units or materially and adversely affect or potentially materially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Units or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company.
 
m.           Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the Company’s corporate credit rating or the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization,” as that term is defined by the Commission for
purposes of Rule 436(g)(2) of the Rules and Regulations and (ii) no such
organization shall have publicly announced that it has under surveillance or
review (other than an announcement with positive implications of a possible
upgrading), the Company’s corporate credit rating or the rating of any of the
Company’s debt securities.
 
 
16

--------------------------------------------------------------------------------

 

n.           Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following:  (i) trading in securities
generally on the New York Stock Exchange, Nasdaq Global Market or the American
Stock Exchange or in the over-the-counter market, or trading in any securities
of the Company on any exchange or in the over-the-counter market, shall have
been suspended or materially limited, or minimum or maximum prices or maximum
range for prices shall have been established on any such exchange or such market
by the Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or in the PRC or a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States or the PRC, (iii) the United States or
the PRC shall have become engaged in hostilities, or the subject of an act of
terrorism, or there shall have been an outbreak of or escalation in hostilities
involving the United States or the PRC, or there shall have been a declaration
of a national emergency or war by the United States or the PRC or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions (or the effect of international conditions on
the financial markets in the United States or the PRC shall be such) as to make
it, in the judgment of the Placement Agent, impracticable or inadvisable to
proceed with the sale or delivery of the Units on the terms and in the manner
contemplated in the General Disclosure Package and the Prospectus.
 
o.           The Nasdaq Global Market shall have approved the Stock and Warrant
Stock for listing therein, subject only to official notice of issuance.
 
p.           The Placement Agent shall have received on and as of the Closing
Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing as foreign entities in such other jurisdictions as the Placement Agent
may reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.
 
q.           The Placement Agent shall have received the written agreement,
substantially in the form of Exhibit B hereto, of Xiangqian Li, the Company’s
Chief Executive Officer and a shareholder of the Company.
 
r.           The Company shall have entered into Subscription Agreements with
each of the Purchasers and such agreement shall be in full force and effect.
 
s.           The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K including as an exhibit thereto this Agreement.
 
t.           On or prior to the Closing Date, the Company shall have furnished
to the Placement Agent such further certificates and documents as the Placement
Agent may reasonably request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
11.           Indemnification and Contribution.
 
a.           The Company shall indemnify and hold harmless the Placement Agent,
its directors, officers, managers, members, employees, representatives and
agents and each person, if any, who controls the Placement Agent within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively the “Placement Agent Indemnified Parties,” and each a “Placement
Agent Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Placement Agent Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, expense, liability, action, investigation or proceeding arises out of or
is based upon (A) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, the Registration Statement, the General Disclosure Package or the
Final Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, or (B) the omission or alleged omission to
state in any Preliminary Prospectus, any Issuer Free Writing Prospectus, the
Registration Statement, the General Disclosure Package or the Final Prospectus,
or in any amendment or supplement thereto or document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (C) any breach of the representations and
warranties of the Company contained herein or the failure of the Company to
perform its obligations hereunder or pursuant to any law or any act or failure
to act, or any alleged act or failure to act, by the Placement Agent in
connection with, or relating in any manner to, the Units or the Offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage expense, liability, action, investigation or proceeding
arising out of or based upon matters covered by subclause (A), (B) or (C) above
of this Section 11.a (provided that the Company shall not be liable in the case
of any matter covered by this subclause (C) to the extent that it is determined
in a final judgment by a court of competent jurisdiction that such loss, claim,
damage, expense or liability resulted primarily from any such act or failure to
act undertaken or omitted to be taken by the Placement Agent through its gross
negligence or willful misconduct) and shall reimburse each Placement Agent
Indemnified Party promptly upon demand for any legal fees or other expenses
reasonably incurred by that Placement Agent Indemnified Party in connection with
investigating, or preparing to defend, or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon an untrue
statement or alleged untrue statement in, or omission or alleged omission from
any Preliminary Prospectus, the Registration Statement, the General Disclosure
Package or the Final Prospectus, or any such amendment or supplement thereto, or
any Issuer Free Writing Prospectus made in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 17).  The indemnity
agreement in this Section 11.a. is not exclusive and is in addition to each
other liability which the Company might have under this Agreement or otherwise,
and shall not limit any rights or remedies which may otherwise be available
under this Agreement, at law or in equity to any Placement Agent Indemnified
Party.
 
 
17

--------------------------------------------------------------------------------

 
 
b.           The Placement Agent shall indemnify and hold harmless the Company
and its directors, its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, the Registration Statement, the General
Disclosure Package or the Final Prospectus, or in any amendment or supplement
thereto, or (ii) the omission or alleged omission to state in any Preliminary
Prospectus, any Issuer Free Writing Prospectus, the Registration Statement, the
General Disclosure Package or the Final Prospectus, or in any amendment or
supplement thereto, a material fact required to be stated therein or necessary
to make the statements therein not misleading, but in each case only to the
extent that the untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17), and shall reimburse the Company
Indemnified Parties for any legal or other expenses reasonably incurred by such
party in connection with investigating or preparing to defend or defending
against or appearing as third party witness in connection with any such loss,
claim, damage, liability, action, investigation or proceeding, as such fees and
expenses are incurred.  This indemnity agreement is not exclusive and will be in
addition to any liability which the Placement Agent might otherwise have and
shall not limit any rights or remedies which may otherwise be available under
this Agreement, at law or in equity to the Company Indemnified Parties.
 
 
18

--------------------------------------------------------------------------------

 

c.           Promptly after receipt by an indemnified party under this Section
11 of notice of the commencement of any action, the indemnified party shall, if
a claim in respect thereof is to be made against an indemnifying party under
this Section 11, notify such indemnifying party in writing of the commencement
of that action; provided, however, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have under this
Section 11 except to the extent it has been materially prejudiced by such
failure; and, provided, further, that the failure to notify an indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Section 11.  If any such action
shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense of such action with
counsel reasonably satisfactory to the indemnified party (which counsel shall
not, except with the written consent of the indemnified party, be counsel to the
indemnifying party).  After notice from the indemnifying party to the
indemnified party of its election to assume the defense of such action, except
as provided herein, the indemnifying party shall not be liable to the
indemnified party under Section 11 for any legal or other expenses subsequently
incurred by the indemnified party in connection with the defense of such action
other than reasonable costs of investigation; provided, however, that any
indemnified party shall have the right to employ separate counsel in any such
action and to participate in the defense of such action but the fees and
expenses of such counsel (other than reasonable costs of investigation) shall be
at the expense of such indemnified party unless (i) such indemnified party shall
have been advised by its counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
indemnifying party or (ii) the indemnifying party has failed to assume the
defense of such action and employ counsel reasonably satisfactory to the
indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by
Cowen if the indemnified parties under this Section 11 consist of any Placement
Agent Indemnified Party or by the Company if the indemnified parties under this
Section 11 consist of any Company Indemnified Parties.  Subject to this Section
11, the amount payable by an indemnifying party under Section 11 shall include,
but not be limited to, (x) reasonable legal fees and expenses of counsel to the
indemnified party and any other expenses in investigating, or preparing to
defend or defending against, or appearing as a third party witness in respect
of, or otherwise incurred in connection with, any action, investigation,
proceeding or claim, and (y) all amounts paid in settlement of any of the
foregoing.  No indemnifying party shall, without the prior written consent of
the indemnified parties, settle or compromise or consent to the entry of
judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 11 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.  Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  In addition, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for fees and expenses
of counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Sections 11.a or b. effected without
its written consent if (i) such settlement is entered into more than forty-five
(45) days after receipt by such indemnifying party of the request for
reimbursement, (ii) such indemnifying party shall have received notice of the
terms of such settlement at least thirty (30) days prior to such settlement
being entered into and (iii) such indemnifying party shall not have reimbursed
such indemnified party in accordance with such request prior to the date of such
settlement.
 
d.           If the indemnification provided for in this Section 11 is
unavailable or insufficient to hold harmless an indemnified party under Section
11.a or b, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other from the offering of the Units, or (ii) if the allocation provided by
clause (i) of this Section 11.d is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 11.d, but also the relative fault of the
Company on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Placement
Agent on the other with respect to such offering shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Units
purchased pursuant to the Subscription Agreements (before deducting expenses)
received by the Company bear to the total fees received by the Placement Agent
with respect to the Units purchased pursuant to this Agreement and the
Subscription Agreements, in each case as set forth in the table on the cover
page of the Final Prospectus.  The relative fault of the Company on the one hand
and the Placement Agent on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Placement Agent on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act; provided that the parties hereto agree that the
written information furnished to the Company by the Placement Agent for use in
the Preliminary Prospectus, if any, the Registration Statement, the General
Disclosure Package or the Final Prospectus, or in any amendment or supplement
thereto, consists solely of the Placement Agent’s Information (as defined in
Section 17).
 
 
19

--------------------------------------------------------------------------------

 
 
e.           The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to Section 11.d above were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to Section 11.d
above.  The amount paid or payable by an indemnified party as a result of the
loss, claim, damage, expense, liability, action, investigation or proceeding
referred to in Section 11.d above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding.  Notwithstanding the provisions
of this Section 11.e, the Placement Agent shall not be required to contribute
any amount in excess of the total compensation received by the Placement Agent
in accordance with Section 2.e less the amount of any damages which the
Placement Agent has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement, omission or alleged omission, act or alleged
act or failure to act or alleged failure to act.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
12.           Termination.  The obligations of the Placement Agent and the
Purchasers hereunder and under the Subscription Agreements may be terminated by
the Placement Agent, in its absolute discretion by notice given to the Company
prior to delivery of and payment for the Units if, prior to that time, any of
the events described in Sections 10.k, 10.m, or 10.n have occurred or if the
Purchasers shall decline to purchase the Units for any reason permitted under
this Agreement or the Subscription Agreements.  The Company hereby acknowledges
that in the event that this Agreement is terminated by the Placement Agent
pursuant to the terms hereof, the Subscription Agreements shall automatically
terminate without any further action on the part of the parties thereto.
 
13.           Reimbursement of Placement Agent’s Expenses.  Notwithstanding
anything to the contrary in this Agreement, if (a) this Agreement shall have
been terminated pursuant to Section 12, (b) the Company shall fail to tender the
Units for delivery to the Purchasers for any reason not permitted under this
Agreement or the Subscription Agreements, (c) the Purchasers shall decline to
purchase the Units for any reason permitted under this Agreement or the
Subscription Agreements or (d) the sale of the Units is not consummated because
any condition to the obligations of the Placement Agent or the Purchasers set
forth herein is not satisfied or because of the refusal, inability or failure on
the part of the Company to perform any agreement herein or to satisfy any
condition or to comply with the provisions hereof, then in addition to the
payment of amounts in accordance with Section 9, the Company shall reimburse the
Placement Agent for the fees and expenses of Placement Agent’s counsel and for
such other out-of-pocket expenses as shall have been reasonably incurred by it
in connection with this Agreement and the proposed purchase of the Units,
including, without limitation, travel and lodging expenses of the Placement
Agent, and upon demand the Company shall pay the full amount thereof to Cowen.
 
14.           Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:
 
a.           the Placement Agent’s responsibility to the Company is solely
contractual in nature, the Placement Agent has been retained solely to act as
placement agent in connection with the sale of the Units and no fiduciary,
advisory or agency relationship between the Company and the Placement Agent has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether the Placement Agent has advised or is
advising the Company on other matters;
 
b.           the price of the Units set forth in this Agreement was established
by the Company following discussions and arms-length negotiations with the
Purchasers, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;
 
 
20

--------------------------------------------------------------------------------

 
 
c.           it has been advised that the Placement Agent and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Placement Agent has no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and
 
d.           it waives, to the fullest extent permitted by law, any claims it
may have against the Placement Agent for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agent shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.
 
15.           Successors; Persons Entitled to Benefit of Agreement.  This
Agreement shall inure to the benefit of and be binding upon the Placement Agent,
the Company and their respective successors and assigns.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than those persons mentioned in the preceding sentence or
otherwise explicitly mentioned in this Agreement, any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties, and
the indemnities of the Placement Agent shall be for the benefit of the Company
Indemnified Parties.  It is understood that Placement Agent’s responsibility to
the Company is solely contractual in nature and the Placement Agent does not owe
the Company, or any other party, any fiduciary duty as a result of this
Agreement.  No Purchaser shall be deemed to be a successor or assign by reason
merely of such purchase.
 
16.           Survival of Indemnities, Representations, Warranties, etc.  The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the
Units.  Notwithstanding any termination of this Agreement, including without
limitation any termination pursuant to Section 12, the indemnities,
contribution, covenants, agreements, representations, warranties and other
statements forth in Sections 3, 4, 5, 6, 9, 11, and 13 and Sections 14 through
23, inclusive, of this Agreement shall not terminate and shall remain in full
force and effect at all times.
 
17.           Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and if to the Placement Agent, shall be delivered
or sent by mail, telex, facsimile transmission or email to Cowen and Company,
LLC, Attention: Jonathan Biele, Managing Director and Head of Capital Markets,
Fax: 646-1249 with a copy to the General Counsel, Fax: 646-562-1861; and if to
the Company, shall be delivered or sent by mail, telex, facsimile transmission
or email to China BAK Battery, Inc. BAK Industrial Park, No.1 BAK Street,
Kuichong Town, Longgang District, Shenzhen, PRC 518119, telecopy number:
+86-755-89770527, Attention:  Chief Financial Officer; or in each case to such
other address as the person to be notified may have requested in writing.  Any
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such purpose.
 
18.           Definition of Certain Terms.  For purposes of this Agreement, (a)
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading and (b) “subsidiary” has the meaning set forth in Rule 405 of the
Rules and Regulations.
 
19.           Governing Law, Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, including
without limitation Section 5-1401 of the New York General Obligations.  The
Company irrevocably (a) submits to the non-exclusive jurisdiction of the Federal
and state courts in the Borough of Manhattan in The City of New York for the
purpose of any suit, action or other proceeding arising out of this Agreement or
the transactions contemplated by this Agreement, the Registration Statement and
any Preliminary Prospectus or the Final Prospectus, (b) agrees that all claims
in respect of any such suit, action or proceeding may be heard and determined by
any such court, (c) waives to the fullest extent permitted by applicable law,
any immunity from the jurisdiction of any such court or from any legal process,
(d) agrees not to commence any such suit, action or proceeding other than in
such courts, and (e) waives, to the fullest extent permitted by applicable law,
any claim that any such suit, action or proceeding is brought in an inconvenient
forum.
 
 
21

--------------------------------------------------------------------------------

 
 
20.           Placement Agent’s Information.  The parties hereto acknowledge and
agree that, for all purposes of this Agreement, the Placement Agent’s
Information consists solely of the following information in the Final
Prospectus:  (i) the last paragraph on the front cover page concerning the terms
of the offering; and (ii) the statements concerning the Placement Agent
contained on the cover page of the Prospectus and the statements set forth in
the “Plan of Distribution” section of the Final Prospectus.
 
21.           Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of any other section, paragraph, clause or
provision hereof.  If any section, paragraph, clause or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.
 
22.           General.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.  In this Agreement, the masculine, feminine and
neuter genders and the singular and the plural include one another.  The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement.  This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Placement Agent.
 
23.           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
 
22

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 

 
Very truly yours,
     
CHINA BAK BATTERY, INC.
         
By:
   
     
Name:
     
Title:
     
Accepted as of
 
the date first above written:
     
Cowen and Company, LLC
         
By:
   
     
Name:
     
Title:
   

 
[Signature page to Placement Agency Agreement]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF SUBSCRIPTION AGREEMENT

 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF LOCK UP AGREEMENT
 
October 22, 2009
 
Cowen and Company, LLC
1221 Avenue of the Americas
New York, New York 10020
 
Re:  China BAK Battery, Inc. - Registration Statement on Form S-3
 
Dear Sirs:
 
 
This Agreement is being delivered to you in connection with the proposed
Placement Agent Agreement (the “Placement Agent Agreement”) between China BAK
Battery, Inc., a Nevada corporation (the “Company”) and Cowen and Company, LLC
(“Cowen” or the “Placement Agent”), relating to the proposed public offering of
units (the “Units”), each Unit consisting of (i) one share of common stock, par
value $0.001 per share of the Company (the “Common Stock”) and (ii) one warrant
to purchase 0.25 of a share of Common Stock of the Company.
 
In order to induce the Placement Agent to enter into the Placement Agent
Agreement, and in light of the benefits that the offering of the Units will
confer upon the undersigned in its capacity as a securityholder and/or an
officer, director or employee of the Company, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees with the Placement Agent that, during the period beginning on
and including the date of the Placement Agent Agreement through and including
the date that is the 60th day after the date of the Placement Agent Agreement
(the “Lock-Up Period”), the undersigned will not, without the prior written
consent of Cowen, directly or indirectly, (i) offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, or announce the intention to
otherwise dispose of, any shares of Common Stock (including, without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations promulgated under the Securities Act
of 1933, as the same may be amended or supplemented from time to time (such
shares, the “Beneficially Owned Shares”)) or securities convertible into or
exercisable or exchangeable for Common Stock, (ii) enter into any swap, hedge or
similar agreement or arrangement that transfers in whole or in part, the
economic risk of ownership of the Beneficially Owned Shares or securities
convertible into or exercisable or exchangeable for Common Stock, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition, or (iii) engage
in any short selling of the Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock.
 
The restrictions set forth in the immediately preceding paragraph shall not
apply to:
 
(1)           if the undersigned is a natural person, any transfers made by the
undersigned (a) as a bona fide gift to any member of the immediate family (as
defined below) of the undersigned or to a trust the beneficiaries of which are
exclusively the undersigned or members of the undersigned’s immediate family,
(b) by will or intestate succession upon the death of the undersigned or (c) as
a bona fide gift to a charity or educational institution,
 
 
B-1

--------------------------------------------------------------------------------

 
 
(2)           if the undersigned is a corporation, partnership, limited
liability company or other business entity, any transfers to any shareholder,
partner or member of, or owner of a similar equity interest in, the undersigned,
as the case may be, if, in any such case, such transfer is not for value, and
 
(3)           if the undersigned is a corporation, partnership, limited
liability company or other business entity, any transfer made by the undersigned
(a) in connection with the sale or other bona fide transfer in a single
transaction of all or substantially all of the undersigned’s capital stock,
partnership interests, membership interests or other similar equity interests,
as the case may be, or all or substantially all of the undersigned’s assets, in
any such case not undertaken for the purpose of avoiding the restrictions
imposed by this agreement or (b) to another corporation, partnership, limited
liability company or other business entity so long as the transferee is an
affiliate (as defined below) of the undersigned and such transfer is not for
value;
 
provided, however, that in the case of any transfer described in clause (1), (2)
or (3) above, it shall be a condition to the transfer that (A) the transferee
executes and delivers to Cowen, not later than one business day prior to such
transfer, a written agreement, in substantially the form of this agreement (it
being understood that any references to “immediate family” in the agreement
executed by such transferee shall expressly refer only to the immediate family
of the undersigned and not to the immediate family of the transferee) and
otherwise satisfactory in form and substance to Cowen, and (B) if the
undersigned is required to file a report under Section 16(a) of the Securities
Exchange Act of 1934, as amended, reporting a reduction in beneficial ownership
of shares of Common Stock or Beneficially Owned Shares or any securities
convertible into or exercisable or exchangeable for Common Stock or Beneficially
Owned Shares during the Lock-Up Period, the undersigned shall include a
statement in such report to the effect that, in the case of any transfer
pursuant to clause (1) above, such transfer is being made as a gift or by will
or intestate succession or, in the case of any transfer pursuant to clause (2)
above, such transfer is being made to a shareholder, partner or member of, or
owner of a similar equity interest in, the undersigned and is not a transfer for
value or, in the case of any transfer pursuant to clause (3) above, such
transfer is being made either (a) in connection with the sale or other bona fide
transfer in a single transaction of all or substantially all of the
undersigned’s capital stock, partnership interests, membership interests or
other similar equity interests, as the case may be, or all or substantially all
of the undersigned’s assets or (b) to another corporation, partnership, limited
liability company or other business entity that is an affiliate of the
undersigned and such transfer is not for value.  For purposes of this paragraph,
“immediate family” shall mean a spouse, child, grandchild or other lineal
descendant (including by adoption), father, mother, brother or sister of the
undersigned; and “affiliate” shall have the meaning set forth in Rule 405 under
the Securities Act of 1933, as amended.
 
In order to enable this covenant to be enforced, the undersigned hereby consents
to the placing of legends or stop transfer instructions with the Company’s
transfer agent with respect to any Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock.
 
The undersigned further agrees that (i) it will not, during the Lock-Up Period,
make any demand or request for or exercise any right with respect to the
registration under the Securities Act of 1933, as amended, of any shares of
Common Stock or other Beneficially Owned Shares or any securities convertible
into or exercisable or exchangeable for Common Stock or other Beneficially Owned
Shares, and (ii) the Company may, with respect to any Common Stock or other
Beneficially Owned Shares or any securities convertible into or exercisable or
exchangeable for Common Stock or other Beneficially Owned Shares owned or held
(of record or beneficially) by the undersigned, cause the transfer agent or
other registrar to enter stop transfer instructions and implement stop transfer
procedures with respect to such securities during the Lock-Up Period.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this agreement and that this agreement has
been duly authorized (if the undersigned is not a natural person), executed and
delivered by the undersigned and is a valid and binding agreement of the
undersigned.  This agreement and all authority herein conferred are irrevocable
and shall survive the death or incapacity of the undersigned (if a natural
person) and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.
 
The undersigned acknowledges and agrees that whether or not any public offering
of Units actually occurs depends on a number of factors, including market
conditions.
 
 
B-2

--------------------------------------------------------------------------------

 


 
Very truly yours,
         
    
 
(Name of Stockholder - Please Print)
     
    
 
(Signature)
     
    
 
(Name of Signatory if Stockholder is an entity - Please Print)
     
    
 
(Title of Signatory if Stockholder is an entity - Please Print)
     
Address:
   
         
   
         
   

 
[Signature page to Lock-Up Agreement]
 
 
 

--------------------------------------------------------------------------------

 